294 U.S. 707
55 S. Ct. 406
79 L. Ed. 1242
Georgia M. SPRUILL, petitioner,v.Mary O'TOOLE and Edgar C. Snyder.*
No. 637.
Supreme Court of the United States
January 21, 1935

1
Miss Georgia M. Spruill, pro se.


2
For opinion below, see 74 F.(2d) 559.


3
On petition for writ of certiorari to the United States Court of Appeals for the District of Columbia. The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which a writ of certiorari should be issued. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 294 U.S. 732, 55 S. Ct. 510, 79 L. Ed.